Case 3:19-cv-00477-REP Document 102-1 Filed 06/08/20 Page 1 of 2 PagelD# 1072

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
TREVOR FITZGIBBON, )
)
Plaintiff, yo
) Civil Action No. 3:19-cv-477-REP
vs.
JESSELYN A. RADACK,
Defendant.

 

DECLARATION OF DEFENDANT JESSELYN A. RADACK

I, Jesselyn A. Radack, declare the following.

1. My name is Jesselyn Radack and I am the defendant in this matter.

2. Ihave been a resident of the District of Columbia continuously since 1995.

3. I do not now, nor have I ever lived in the Commonwealth of Virginia.

4. Ido not now, nor have I ever owned or leased real property located in the Commonwealth
of Virginia.

5. I do not now, nor have I ever maintained any personal property or assets in the
Commonwealth of Virginia.

6. I do not now, nor have I ever maintained any other assets or bank accounts in the
Commonwealth of Virginia.

7. I have no liabilities or debts owed to any person or entity in the Commonwealth of
Virginia.

8. Ido not now, nor have I ever maintained a post office box, mailing address or telephone

number in the Commonwealth of Virginia.
Case 3:19-cv-00477-REP Document 102-1 Filed 06/08/20 Page 2 of 2 PagelD# 1073

9. Ihave never owned or operated a business in Virginia, registered a foreign entity to do
business in Virginia, maintained a Registered Agent in Virginia, or engaged contractors or
employees to perform work in the Commonwealth of Virginia.

10. I am an attorney licensed in the District of Columbia since 1996 currently on active
status. I was also licensed in Maryland in 1996 and am currently on inactive status with the
Maryland State Bar.

11. Ido not now, nor have I ever represented a client in a state or federal court in Virginia
or in a regulatory proceeding in Virginia. I have never been admitted pro hac vice to any court in
Virginia.

12. Ihave no current clients that live in Virginia.

13. Iuse social media to discuss matters related to my practice area however, my postings
or tweets - including retweets and likes - are not directed to or at specific Virginia residents or
entities but rather to an undefined audience of Internet users around the world. My Twitter account
is public, i.e., it is not restricted to only users that I accept but is available to anyone with a Twitter
account. Pursuant to Tweetsmap.com, only 1.3% of my 37,000 followers live in Virginia.

14. I did not sign the Settlement Agreement resolving the Radack Action in Virginia. I
did not post the Radack Statement, referenced in Paragraph 2 of the Settlement Agreement, in
Virginia. None of the tweets, retweets, or likes at issue in the Third Amended Complaint were

made from Virginia.

I declare under penalty of perjury that the foregoing is true and correct.

Dat

, 6/8/20 Jesselyn Radack

Jesselyn Radack

 

Signature: 2 arthinhe phn} 2

Email: jar3rad@gmail.com
